(Slip Opinion)              OCTOBER TERM, 2016                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U.S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

                         NELSON v. COLORADO

         CERTIORARI TO THE COLORADO SUPREME COURT

    No. 15–1256. Argued January 9, 2017—Decided April 19, 2017*
Petitioner Shannon Nelson was convicted by a Colorado jury of two
  felonies and three misdemeanors arising from the alleged sexual and
  physical abuse of her four children. The trial court imposed a prison
  term of 20 years to life and ordered her to pay $8,192.50 in court
  costs, fees, and restitution. On appeal, Nelson’s conviction was re-
  versed for trial error, and on retrial, she was acquitted of all charges.
     Petitioner Louis Alonzo Madden was convicted by a Colorado jury
  of attempting to patronize a prostituted child and attempted sexual
  assault. The trial court imposed an indeterminate prison sentence
  and ordered him to pay $4,413.00 in costs, fees, and restitution. Af-
  ter one of Madden’s convictions was reversed on direct review and the
  other vacated on postconviction review, the State elected not to ap-
  peal or retry the case.
     The Colorado Department of Corrections withheld $702.10 from
  Nelson’s inmate account between her conviction and acquittal, and
  Madden paid the State $1,977.75 after his conviction. In both cases,
  the funds were allocated to costs, fees, and restitution. Once their
  convictions were invalidated, both petitioners moved for return of the
  funds. Nelson’s trial court denied her motion outright, and Madden’s
  postconviction court allowed a refund of costs and fees, but not resti-
  tution. The Colorado Court of Appeals concluded that both petition-
  ers were entitled to seek refunds of all they had paid, but the Colora-
  do Supreme Court reversed.               It reasoned that Colorado’s
  Compensation for Certain Exonerated Persons statute (Exoneration
  Act or Act), Colo. Rev. Stat. §§13–65–101, 13–65–102, 13–65–103,
  provided the exclusive authority for refunds and that, because nei-
——————
  * Together with Madden v. Colorado, also on certiorari to the same
court (see this Court’s Rule 12.4).
2                       NELSON v. COLORADO

                                 Syllabus

    ther Nelson nor Madden had filed a claim under that Act, the courts
    lacked authority to order refunds. The Colorado Supreme Court also
    held that there was no due process problem under the Act, which
    permits Colorado to retain conviction-related assessments unless and
    until the prevailing defendant institutes a discrete civil proceeding
    and proves her innocence by clear and convincing evidence.
Held: The Exoneration Act’s scheme does not comport with the Four-
 teenth Amendment’s guarantee of due process. Pp. 5–11.
    (a) The procedural due process inspection required by Mathews v.
 Eldridge, 424 U.S. 319, governs these cases. Medina v. California,
 505 U.S. 437, controls when state procedural rules that are part of
 the criminal process are at issue. These cases, in contrast, concern
 the continuing deprivation of property after a conviction has been re-
 versed or vacated, with no prospect of reprosecution. Pp. 5–6.
    (b) The three considerations balanced under Mathews—the private
 interest affected; the risk of erroneous deprivation of that interest
 through the procedures used; and the governmental interest at
 stake—weigh decisively against Colorado’s scheme. Pp. 6–10.
      (1) Nelson and Madden have an obvious interest in regaining the
 money they paid to Colorado. The State may not retain these funds
 simply because Nelson’s and Madden’s convictions were in place
 when the funds were taken, for once those convictions were erased,
 the presumption of innocence was restored. See, e.g., Johnson v. Mis-
 sissippi, 486 U.S. 578, 585. And Colorado may not presume a per-
 son, adjudged guilty of no crime, nonetheless guilty enough for mone-
 tary exactions. Pp. 6–8.
      (2) Colorado’s scheme creates an unacceptable risk of the errone-
 ous deprivation of defendants’ property. The Exoneration Act condi-
 tions refund on defendants’ proof of innocence by clear and convinc-
 ing evidence, but defendants in petitioners’ position are presumed
 innocent. Moreover, the Act provides no remedy for assessments tied
 to invalid misdemeanor convictions. And when, as here, the recoup-
 ment amount sought is not large, the cost of mounting a claim under
 the Act and retaining counsel to pursue it would be prohibitive.
    Colorado argues that an Act that provides sufficient process to
 compensate a defendant for the loss of her liberty must suffice to
 compensate a defendant for the lesser deprivation of money. But
 Nelson and Madden seek the return of their property, not compensa-
 tion for its temporary deprivation. Just as restoration of liberty on
 reversal of a conviction is not compensation, neither is the return of
 money taken by the State on account of the conviction. Other proce-
 dures cited by Colorado—the need for probable cause to support crim-
 inal charges, the jury-trial right, and the State’s burden to prove
 guilt beyond a reasonable doubt—do not address the risk faced by a
                     Cite as: 581 U. S. ____ (2017)                    3

                                Syllabus

  defendant whose conviction has been overturned that she will not re-
  cover funds taken from her based solely on a conviction no longer val-
  id. Pp. 8–10.
    (3) Colorado has no interest in withholding from Nelson and Mad-
  den money to which the State currently has zero claim of right. The
  State has identified no equitable considerations favoring its position,
  nor indicated any way in which the Exoneration Act embodies such
  considerations. P. 10.
362 P.3d 1070 (first judgment) and 364 P.3d 866 (second judgment),
  reversed and remanded.

  GINSBURG, J., delivered the opinion of the Court, in which ROBERTS,
C. J., and KENNEDY, BREYER, SOTOMAYOR, and KAGAN, JJ., joined.
ALITO, J., filed an opinion concurring in the judgment. THOMAS, J., filed
a dissenting opinion. GORSUCH, J., took no part in the consideration or
decision of the cases.
                        Cite as: 581 U. S. ____ (2017)                              1

                             Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash-
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                   No. 15–1256
                                   _________________


  SHANNON NELSON, PETITIONER v. COLORADO
   LOUIS A. MADDEN, PETITIONER v. COLORADO
    ON WRIT OF CERTIORARI TO THE SUPREME COURT OF 

                      COLORADO

                                 [April 19, 2017]


  JUSTICE GINSBURG delivered the opinion of the Court.
  When a criminal conviction is invalidated by a review-
ing court and no retrial will occur, is the State obliged to
refund fees, court costs, and restitution exacted from the
defendant upon, and as a consequence of, the conviction?
Our answer is yes. Absent conviction of a crime, one is
presumed innocent. Under the Colorado law before us in
these cases, however, the State retains conviction-related
assessments unless and until the prevailing defendant
institutes a discrete civil proceeding and proves her inno-
cence by clear and convincing evidence. This scheme, we
hold, offends the Fourteenth Amendment’s guarantee of
due process.
                            I

                            A

  Two cases are before us for review. Petitioner Shannon
Nelson, in 2006, was convicted by a Colorado jury of five
counts—two felonies and three misdemeanors—arising
from the alleged sexual and physical abuse of her four
children. 362 P.3d 1070, 1071 (Colo. 2015); App. 25–26.
2                      NELSON v. COLORADO

                          Opinion of the Court

The trial court imposed a prison sentence of 20 years to
life and ordered Nelson to pay court costs, fees, and resti-
tution totaling $8,192.50. 362 P.3d, at 1071. On appeal,
Nelson’s conviction was reversed for trial error. Ibid. On
retrial, a new jury acquitted Nelson of all charges. Ibid.
   Petitioner Louis Alonzo Madden, in 2005, was convicted
by a Colorado jury of attempting to patronize a prostituted
child and attempted third-degree sexual assault by force.
See 364 P.3d 866, 867 (Colo. 2015). The trial court im-
posed an indeterminate prison sentence and ordered
Madden to pay costs, fees, and restitution totaling
$4,413.00. Ibid. The Colorado Supreme Court reversed
one of Madden’s convictions on direct review, and a post-
conviction court vacated the other. Ibid. The State elected
not to appeal or retry the case. Ibid.
   Between Nelson’s conviction and acquittal, the Colorado
Department of Corrections withheld $702.10 from her
inmate account, $287.50 of which went to costs and fees1
and $414.60 to restitution. See 362 P.3d, at 1071, and
n. 1. Following Madden’s conviction, Madden paid Colo-
rado $1,977.75, $1,220 of which went to costs and fees2
and $757.75 to restitution. See 364 P.3d, at 867. The sole
legal basis for these assessments was the fact of Nelson’s
and Madden’s convictions.3 Absent those convictions,
——————
   1 Of the $287.50 for costs and fees, $125 went to the victim compensa-

tion fund and $162.50 to the victims and witnesses assistance and law
enforcement fund (VAST fund). See 362 P.3d 1070, 1071, n. 1 (Colo.
2015).
   2 Of the $1,220 for costs and fees, $125 went to the victim compensa-

tion fund and $1,095 to the VAST fund ($1,000 of which was for the
special advocate surcharge). See App. 79; 364 P.3d 866, 869 (Colo.
2015).
   3 See Colo. Rev. Stat. §24–4.1–119(1)(a) (2005) (levying victim-

compensation-fund fees for “each criminal action resulting in a convic-
tion or in a deferred judgment and sentence”); §24–4.2–104(1)(a)(1)(I)
(2005) (same, for VAST fund fees); §24–4.2–104(1)(a)(1)(II) (same, for
special advocate surcharge); §18–1.3–603(1) (2005) (with one exception,
                     Cite as: 581 U. S. ____ (2017)                      3

                          Opinion of the Court

Colorado would have no legal right to exact and retain
petitioners’ funds.
   Their convictions invalidated, both petitioners moved for
return of the amounts Colorado had taken from them. In
Nelson’s case, the trial court denied the motion outright.
362 P.3d, at 1071. In Madden’s case, the postconviction
court allowed the refund of costs and fees, but not restitu-
tion. 364 P.3d, at 867–868.
   The same Colorado Court of Appeals panel heard both
cases and concluded that Nelson and Madden were enti-
tled to seek refunds of all they had paid, including
amounts allocated to restitution. See People v. Nelson,
369 P.3d 625, 628–629 (2013); People v. Madden, 2013
WL 1760869, *1 (Apr. 25, 2013). Costs, fees, and restitu-
tion, the court held, must be “tied to a valid conviction,”
369 P.3d, at 627–628, absent which a court must “retur[n]
the defendant to the status quo ante,” 2013 WL 1760869,
at *2.
   The Colorado Supreme Court reversed in both cases. A
court must have statutory authority to issue a refund, that
court stated. 362 P.3d, at 1077; 364 P. 3d, at 868. Colo-
rado’s Compensation for Certain Exonerated Persons
statute (Exoneration Act or Act), Colo. Rev. Stat. §§13–65–
101, 13–65–102, 13–65–103 (2016), passed in 2013, “pro-
vides the proper procedure for seeking a refund,” the court
ruled. 362 P.3d, at 1075, 1077. As no other statute ad-
dresses refunds, the court concluded that the Exoneration
Act is the “exclusive process for exonerated defendants
—————— 

“[e]very order of conviction . . . shall include consideration of restitu-
tion”). See also 362 P.3d, at 1073 (“[T]he State pays the cost of crimi-
nal cases when a defendant is acquitted.” (citing Colo. Rev. Stat. §16–

18–101(1) (2015))). Under Colorado law, a restitution order tied to a 

criminal conviction is rendered as a separate civil judgment. See §18–

1.3–603(4)(a) (2005). If the conviction is reversed, any restitution order 

dependent on that conviction is simultaneously vacated. See People v. 

Scearce, 87 P.3d 228, 234–235 (Colo. App. 2003). 

4                      NELSON v. COLORADO

                          Opinion of the Court

seeking a refund of costs, fees, and restitution.” Id., at
1078.4 Because neither Nelson nor Madden had filed a
claim under the Act, the court further determined, their
trial courts lacked authority to order a refund. Id., at
1075, 1078; 364 P.3d, at 867.5 There was no due process
problem, the court continued, because the Act “provides
sufficient process for defendants to seek refunds of costs,
fees, and restitution that they paid in connection with
their conviction.” 362 P.3d, at 1078.
   Justice Hood dissented in both cases. Because neither
petitioner has been validly convicted, he explained, each
must be presumed innocent. Id., at 1079 (Nelson); 364
P.3d, at 870 (adopting his reasoning from Nelson in Mad-
den). Due process therefore requires some mechanism “for
the return of a defendant’s money,” Justice Hood main-
tained, 362 P.3d, at 1080; as the Exoneration Act required
petitioners to prove their innocence, the Act, he concluded,
did not supply the remedy due process demands, id., at
1081. We granted certiorari. 579 U. S. ___ (2016).
                              B
  The Exoneration Act provides a civil claim for relief “to
compensate an innocent person who was wrongly con-
victed.” 362 P.3d, at 1075. Recovery under the Act is avail-
able only to a defendant who has served all or part of a
term of incarceration pursuant to a felony conviction, and
whose conviction has been overturned for reasons other
——————
  4 While these cases were pending in this Court, Colorado passed new

legislation to provide “[r]eimbursement of amounts paid following a
vacated conviction.” See Colo. House Bill 17–1071 (quoting language
for Colo. Rev. Stat. §18–1.3–703, the new provision). That legislation
takes effect September 1, 2017, and has no effect on the cases before us.
  5 Prior to the Exoneration Act, the Colorado Supreme Court recog-

nized the competence of courts, upon reversal of a conviction, to order
the refund of monetary exactions imposed on a defendant solely by
reason of the conviction. Toland v. Strohl, 147 Colo. 577, 586, 364 P.2d
588, 593 (1961).
                     Cite as: 581 U. S. ____ (2017)                    5

                          Opinion of the Court

than insufficiency of evidence or legal error unrelated to
actual innocence. See §13–65–102. To succeed on an
Exoneration Act claim, a petitioner must show, by clear
and convincing evidence, her actual innocence of the of-
fense of conviction. §§13–65–101(1), 13–65–102(1). A
successful petitioner may recoup, in addition to compensa-
tion for time served,6 “any fine, penalty, court costs, or
restitution . . . paid . . . as a result of his or her wrongful
conviction.” Id., at 1075 (quoting §13–65–103(2)(e)(V)).
   Under Colorado’s legislation, as just recounted, a de-
fendant must prove her innocence by clear and convincing
evidence to obtain the refund of costs, fees, and restitution
paid pursuant to an invalid conviction. That scheme, we
hold, does not comport with due process. Accordingly, we
reverse the judgment of the Supreme Court of Colorado.
                            II
  The familiar procedural due process inspection instructed
by Mathews v. Eldridge, 424 U.S. 319 (1976), governs
these cases. Colorado argues that we should instead apply
the standard from Medina v. California, 505 U.S. 437,
445 (1992), and inquire whether Nelson and Madden were
exposed to a procedure offensive to a fundamental princi-
ple of justice. Medina “provide[s] the appropriate frame-
work for assessing the validity of state procedural rules”
that “are part of the criminal process.” Id., at 443. Such
rules concern, for example, the allocation of burdens of

——————
  6 Compensation under the Exoneration Act includes $70,000 per year

of incarceration for the wrongful conviction; additional sums per year
served while the defendant is under a sentence of death, or placed on
parole or probation or on a sex offender registry; compensation for child
support payments due during incarceration; tuition waivers at state
institutions of higher education for the exonerated person and for any
children conceived or legally adopted before the incarceration; and
reasonable attorney’s fees for bringing an Exoneration Act claim. §13–
65–103(2), (3) (2016).
6                     NELSON v. COLORADO

                         Opinion of the Court

proof and the type of evidence qualifying as admissible.7
These cases, in contrast, concern the continuing depriva-
tion of property after a conviction has been reversed or
vacated, with no prospect of reprosecution. See Kaley v.
United States, 571 U. S. ___, ___, n. 4 (2014) (ROBERTS,
C. J., dissenting) (slip op., at 10–11, n. 4) (explaining the
different offices of Mathews and Medina). Because no
further criminal process is implicated, Mathews “provides
the relevant inquiry.” 571 U. S., at ___ (slip op., at 11,
n. 4).
                             III
  Under the Mathews balancing test, a court evaluates
(A) the private interest affected; (B) the risk of erroneous
deprivation of that interest through the procedures used;
and (C) the governmental interest at stake. 424 U.S., at
335. All three considerations weigh decisively against
Colorado’s scheme.
                             A
  Nelson and Madden have an obvious interest in regain-
ing the money they paid to Colorado. Colorado urges,
however, that the funds belong to the State because Nel-
son’s and Madden’s convictions were in place when the
funds were taken. Tr. of Oral Arg. 29–31. But once those
convictions were erased, the presumption of their inno-
cence was restored. See, e.g., Johnson v. Mississippi, 486
U.S. 578, 585 (1988) (After a “conviction has been re-
versed, unless and until [the defendant] should be retried,

——————
  7 See Cooper v. Oklahoma, 517 U.S. 348, 356–362 (1996) (standard of

proof to establish incompetence to stand trial); Dowling v. United
States, 493 U.S. 342, 343–344, 352 (1990) (admissibility of testimony
about a prior crime of which the defendant was acquitted); Patterson v.
New York, 432 U.S. 197, 198, 201–202 (1977) (burden of proving
affirmative defense); Medina v. California, 505 U.S. 437, 443–446, 457
(1992) (burden of proving incompetence to stand trial).
                      Cite as: 581 U. S. ____ (2017)                      7

                           Opinion of the Court

he must be presumed innocent of that charge.”).8
“[A]xiomatic and elementary,” the presumption of inno-
cence “lies at the foundation of our criminal law.” Coffin v.
United States, 156 U.S. 432, 453 (1895).9 Colorado may
not retain funds taken from Nelson and Madden solely
because of their now-invalidated convictions, see supra, at
2–3, and n. 3, for Colorado may not presume a person,
adjudged guilty of no crime, nonetheless guilty enough for
monetary exactions.10
   That petitioners prevailed on subsequent review rather
than in the first instance, moreover, should be inconse-
quential. Suppose a trial judge grants a motion to set
aside a guilty verdict for want of sufficient evidence. In
that event, the defendant pays no costs, fees, or restitu-
tion. Now suppose the trial court enters judgment on a
guilty verdict, ordering cost, fee, and restitution payments
——————
   8 Citing Bell v. Wolfish, 441 U.S. 520 (1979), Colorado asserts that

“[t]he presumption of innocence applies only at criminal trials” and
thus has no application here. Brief for Respondent 40, n. 19. Colorado
misapprehends Wolfish. Our opinion in that case recognized that
“under the Due Process Clause,” a detainee who “has not been adjudged
guilty of any crime” may not be punished. 441 U.S., at 535–536; see
id., at 535–540. Wolfish held only that the presumption does not
prevent the government from “detain[ing a defendant] to ensure his
presence at trial . . . so long as [the] conditions and restrictions [of his
detention] do not amount to punishment, or otherwise violate the
Constitution.” Id., at 536–537.
   9 Were Medina applicable, Colorado’s Exoneration Act scheme would

similarly fail due process measurement. Under Medina, a criminal
procedure violates due process if “it offends some principle of justice so
rooted in the traditions and conscience of our people as to be ranked as
fundamental.” 505 U.S., at 445 (quoting Patterson, 432 U.S., at 202).
The presumption of innocence unquestionably fits that bill.
   10 Colorado invites a distinction between convictions merely “void-

able,” rather than “void,” and urges that the invalidated convictions here
fall in the voidable category. See Brief for Respondent 32–33, and
n. 11. As Justice Hood noted in dissent, however, “reversal is reversal,”
regardless of the reason, “[a]nd an invalid conviction is no conviction at
all.” 362 P.3d, at 1080.
8                       NELSON v. COLORADO

                           Opinion of the Court

by reason of the conviction, but the appeals court upsets
the conviction for evidentiary insufficiency. By what right
does the State retain the amount paid out by the defend-
ant? “[I]t should make no difference that the reviewing
court, rather than the trial court, determined the evidence
to be insufficient.” Burks v. United States, 437 U.S. 1, 11
(1978). The vulnerability of the State’s argument that it
can keep the amounts exacted so long as it prevailed in
the court of first instance is more apparent still if we
assume a case in which the sole penalty is a fine. On
Colorado’s reasoning, an appeal would leave the defendant
emptyhanded; regardless of the outcome of an appeal, the
State would have no refund obligation. See Tr. of Oral
Arg. 41, 44.11
                              B
   Is there a risk of erroneous deprivation of defendants’
interest in return of their funds if, as Colorado urges, the
Exoneration Act is the exclusive remedy? Indeed yes, for
the Act conditions refund on defendants’ proof of innocence
by clear and convincing evidence. §13–65–101(1)(a). But
to get their money back, defendants should not be saddled
with any proof burden. Instead, as explained supra, at 6–
7, they are entitled to be presumed innocent.
   Furthermore, as Justice Hood noted in dissent, the Act
——————
   11 The dissent echoes Colorado’s argument. If Nelson and Madden

prevailed at trial, the dissent agrees, no costs, fees, or restitution could
be exacted. See post, at 6. But if they prevailed on appellate inspec-
tion, the State gets to keep their money. See ibid. Under Colorado law,
as the dissent reads the Colorado Supreme Court’s opinion, “moneys
lawfully exacted pursuant to a valid conviction become public funds
(or[, in the case of restitution,] the victims’ money).” Post, at 3–4. Shut
from the dissent’s sights, however, the convictions pursuant to which
the State took petitioners’ money were invalid, hence the State had no
legal right to retain their money. Given the invalidity of the convic-
tions, does the Exoneration Act afford sufficient process to enable the
State to retain the money? Surely, it does not.
                    Cite as: 581 U. S. ____ (2017)                  9

                        Opinion of the Court

provides no remedy at all for any assessments tied to
invalid misdemeanor convictions (Nelson had three). 362
P.3d, at 1081, n. 1; see §13–65–102(1)(a). And when
amounts a defendant seeks to recoup are not large, as is
true in Nelson’s and Madden’s cases, see supra, at 2, the
cost of mounting a claim under the Exoneration Act and
retaining a lawyer to pursue it would be prohibitive.12
   Colorado argued on brief that if the Exoneration Act
provides sufficient process to compensate a defendant for
the loss of her liberty, the Act should also suffice “when a
defendant seeks compensation for the less significant
deprivation of monetary assessments paid pursuant to a
conviction that is later overturned.” Brief for Respondent
40. The comparison is inapt. Nelson and Madden seek
restoration of funds they paid to the State, not compensa-
tion for temporary deprivation of those funds. Petitioners
seek only their money back, not interest on those funds for
the period the funds were in the State’s custody. Just as
the restoration of liberty on reversal of a conviction is not
compensation, neither is the return of money taken by the
State on account of the conviction.
   Colorado also suggests that “numerous pre- and post-
deprivation procedures”—including the need for probable
cause to support criminal charges, the jury-trial right, and
the State’s burden to prove guilt beyond a reasonable
doubt—adequately minimize the risk of erroneous depri-
vation of property. Id., at 31; see id., at 31–35. But Colo-
rado misperceives the risk at issue. The risk here involved
is not the risk of wrongful or invalid conviction any crimi-
nal defendant may face. It is, instead, the risk faced by a
defendant whose conviction has already been overturned

——————
  12 Asuccessful petitioner under the Exoneration Act can recover rea-
sonable attorney’s fees, §13–65–103(2)(e)(IV), but neither a defendant
nor counsel is likely to assume the risk of loss when amounts to be
gained are not worth the candle.
10                      NELSON v. COLORADO

                          Opinion of the Court

that she will not recover funds taken from her solely on
the basis of a conviction no longer valid. None of the
above-stated procedures addresses that risk, and, as just
explained, the Exoneration Act is not an adequate rem-
edy for the property deprivation Nelson and Madden
experienced.13
                           C
  Colorado has no interest in withholding from Nelson
and Madden money to which the State currently has zero
claim of right. “Equitable [c]onsiderations,” Colorado
suggests, may bear on whether a State may withhold
funds from criminal defendants after their convictions
are overturned. Brief for Respondent 20–22. Colorado,
however, has identified no such consideration relevant
to petitioners’ cases, nor has the State indicated any
way in which the Exoneration Act embodies “equitable
considerations.”
                             IV
  Colorado’s scheme fails due process measurement be-
cause defendants’ interest in regaining their funds is high,
the risk of erroneous deprivation of those funds under the
Exoneration Act is unacceptable, and the State has shown
no countervailing interests in retaining the amounts in
question. To comport with due process, a State may not
impose anything more than minimal procedures on the
refund of exactions dependent upon a conviction subse-
quently invalidated. 

—————— 

  13 Colorado additionally argues that defendants can request a stay of
sentence pending appeal, thereby reducing the risk of erroneous depri-
vation. See Brief for Respondent 32; §§16–12–103, 18–1.3–702(1)(a)
(2016). But the State acknowledged at oral argument that few defend-
ants can meet the requirements a stay pending appeal entails. Tr. of
Oral Arg. 33–34. And even when a stay is available, a trial court “may
require the defendant to deposit the whole or any part of the . . . costs.”
Colo. App. Rule 8.1(a)(3) (2016).
                Cite as: 581 U. S. ____ (2017)                 11

                    Opinion of the Court

                        *    *     *
  The judgments of the Colorado Supreme Court are
reversed, and the cases are remanded for further proceed-
ings not inconsistent with this opinion.

                                                 It is so ordered.

  JUSTICE GORSUCH took no part in the consideration or
decision of these cases.
                  Cite as: 581 U. S. ____ (2017)            1

                ALITO, J., concurring in judgment

SUPREME COURT OF THE UNITED STATES
                          _________________

                          No. 15–1256
                          _________________


   SHANNON NELSON, PETITIONER v. COLORADO
   LOUIS A. MADDEN, PETITIONER v. COLORADO
    ON WRIT OF CERTIORARI TO THE SUPREME COURT OF
                      COLORADO
                         [April 19, 2017]

  JUSTICE ALITO, concurring in the judgment.
  I agree that the judgments of the Colorado Supreme
Court must be reversed, but I reach that conclusion by a
different route.
                              I
   The proper framework for analyzing these cases is pro-
vided by Medina v. California, 505 U.S. 437 (1992). Me-
dina applies when we are called upon to “asses[s] the
validity of state procedural rules which . . . are part of the
criminal process,” id., at 443, and that is precisely the
situation here. These cases concern Colorado’s rules for
determining whether a defendant can obtain a refund of
money that he or she was required to pay pursuant to a
judgment of conviction that is later reversed. In holding
that these payments must be refunded, the Court relies on
a feature of the criminal law, the presumption of inno-
cence. And since the Court demands that refunds occur
either automatically or at least without imposing anything
more than “minimal” procedures, see ante, at 10, it ap-
pears that they must generally occur as part of the crimi-
nal case. For these reasons, the refund obligation is surely
“part of the criminal process” and thus falls squarely
within the scope of Medina. The only authority cited by
the Court in support of its contrary conclusion is a footnote
2                  NELSON v. COLORADO

                ALITO, J., concurring in judgment

in a dissent. See ante, at 6 (citing Kaley v. United States,
571 U. S. ___, ___, n. 4 (2014) (opinion of ROBERTS, C. J.)
(slip op., at 10–11, n. 4)). Under Medina, a state rule of
criminal procedure not governed by a specific rule set out
in the Bill of Rights violates the Due Process Clause of the
Fourteenth Amendment only if it offends a fundamental
and deeply rooted principle of justice. 505 U.S., at 445.
And “[h]istorical practice is probative of whether a proce-
dural rule can be characterized as fundamental.” Id., at
446. Indeed, petitioners invite us to measure the Colorado
scheme against traditional practice, reminding us that our
“ ‘first due process cases’ ” recognized that “ ‘traditional
practice provides a touchstone for constitutional analy-
sis,’ ” Brief for Petitioners 26 (quoting Honda Motor Co. v.
Oberg, 512 U.S. 415, 430 (1994)). Petitioners then go on
to argue at some length that “[t]he traditional rule has
always been that when a judgment is reversed, a person
who paid money pursuant to that judgment is entitled to
receive the money back.” Brief for Petitioners 26; see id.,
at 26–30. See also Brief for National Association of Crim-
inal Defense Lawyers as Amicus Curiae 4–14 (discussing
traditional practice).
    The Court, by contrast, turns its back on historical
practice, preferring to balance the competing interests
according to its own lights. The Court applies the balanc-
ing test set out in Mathews v. Eldridge, 424 U.S. 319
(1976), a modern invention “first conceived” to decide what
procedures the government must observe before depriving
persons of novel forms of property such as welfare or
Social Security disability benefits. Dusenbery v. United
States, 534 U.S. 161, 167 (2002). Because these interests
had not previously been regarded as “property,” the Court
could not draw on historical practice for guidance.
Mathews has subsequently been used more widely in civil
cases, but we should pause before applying its balancing
test in matters of state criminal procedure. “[T]he States
                     Cite as: 581 U. S. ____ (2017)                   3

                   ALITO, J., concurring in judgment

have considerable expertise in matters of criminal proce-
dure and the criminal process is grounded in centuries of
common-law tradition.”      Medina, supra, at 445–446.
Applying the Mathews balancing test to established rules
of criminal practice and procedure may result in “undue
interference with both considered legislative judgments
and the careful balance that the Constitution strikes
between liberty and order.” Medina, supra, at 443. Where
long practice has struck a particular balance between the
competing interests of the State and those charged with
crimes, we should not lightly disturb that determination.
For these reasons, Medina’s historical inquiry, not
Mathews, provides the proper framework for use in these
cases.1
                              II
  Under Medina, the Colorado scheme at issue violates
due process. American law has long recognized that when
an individual is obligated by a civil judgment to pay money
to the opposing party and that judgment is later reversed,
the money should generally be repaid. See, e.g., North-
western Fuel Co. v. Brock, 139 U.S. 216, 219 (1891) (“The
right of restitution of what one has lost by the enforcement
of a judgment subsequently reversed has been recognized
in the law of England from a very early period . . . ”); Bank
——————
  1 In a footnote, the Court briefly opines on how a Medina analysis

would come out in these cases. The Court’s discussion of the issue,
which is dictum, is substantially incomplete. The Court suggests that
Medina would support its judgment because the presumption of inno-
cence is deeply rooted and fundamental. Ante, at 7, n. 9. It is true, of
course, that this presumption is restored when a conviction is reversed.
But that says very little about the question at hand: namely, what must
happen once that presumption is restored. Notably, the Court cites not
a single case applying the presumption of innocence in the refund
context. At the same time, the Court ignores cases that bear directly on
the question in these cases and thus must be part of a proper Medina
inquiry. See infra, at this page and 4–5.
4                   NELSON v. COLORADO

                ALITO, J., concurring in judgment

of United States v. Bank of Washington, 6 Pet. 8, 17 (1832)
(“On the reversal of an erroneous judgment, the law raises
an obligation in the party to the record, who has received
the benefit of the erroneous judgment, to make restitution
to the other party for what he has lost”). This was “a
remedy well known at common law,” memorialized as “a
part of the judgment of reversal which directed ‘that the
defendant be restored to all things which he has lost on
occasion of the judgment aforesaid.’ ” 2 Ruling Case Law
§248, p. 297 (W. McKinney and B. Rich eds. 1914); Duncan
v. Kirkpatrick, 13 Serg. & Rawle 292, 294 (Pa. 1825).
   As both parties acknowledge, this practice carried over
to criminal cases. When a conviction was reversed, de-
fendants could recover fines and monetary penalties as-
sessed as part of the conviction. Brief for Respondent 20–
21, and n. 7; Reply Brief 7–8, 11; see, e.g., Annot., Right To
Recover Back Fine or Penalty Paid in Criminal Proceed-
ing, 26 A. L. R. 1523, 1532, §VI(a) (1923) (“When a judg-
ment imposing a fine, which is paid, is vacated or reversed
on appeal, the court may order restitution of the amount
paid . . . ”); 25 C. J. §39, p. 1165 (W. Mack, W. Hale, & D.
Kiser eds. 1921) (“Where a fine illegally imposed has been
paid, on reversal of the judgment a writ of restitution may
issue against the parties who received the fine”).
   The rule regarding recovery, however, “even though
general in its application, [was] not without exceptions.”
Atlantic Coast Line R. Co. v. Florida, 295 U.S. 301, 309
(1935) (Cardozo, J.). The remedy was “equitable in origin
and function,” and return of the money was “ ‘not of mere
right,’ ” but “ ‘rest[ed] in the exercise of a sound discre-
tion.’ ” Id., at 309, 310 (quoting Gould v. McFall, 118 Pa.
455, 456 (1888)). This was true in both civil and criminal
cases. See, e.g., 25 C. J., at 1165 (noting that “restitution
[of fines paid on a conviction later reversed] is not neces-
sarily a matter of right”); Annot., 26 A. L. R., at 1532,
§VI(a) (Restitution for fines upon reversal of a conviction
                  Cite as: 581 U. S. ____ (2017)            5

                ALITO, J., concurring in judgment

“is not a matter of strict legal right, but rather one for the
exercise of the court’s discretion”). The central question
courts have asked is whether “the possessor will give
offense to equity and good conscience if permitted to retain
[the successful appellant’s money].” Atlantic Coast Line,
supra, at 309.
   This history supports the Court’s rejection of the Colo-
rado Exoneration Act’s procedures. The Act places a
heavy burden of proof on defendants, provides no oppor-
tunity for a refund for defendants (like Nelson) whose
misdemeanor convictions are reversed, and excludes de-
fendants whose convictions are reversed for reasons unre-
lated to innocence. Brief for Respondent 8, 35, n. 18.
These stringent requirements all but guarantee that most
defendants whose convictions are reversed have no realis-
tic opportunity to prove they are deserving of refunds.
Colorado has abandoned historical procedures that were
more generous to successful appellants and incorporated a
court’s case-specific equitable judgment. Instead, Colorado
has adopted a system that is harsh, inflexible, and pre-
vents most defendants whose convictions are reversed
from demonstrating entitlement to a refund. Indeed, the
Colorado General Assembly made financial projections
based on the assumption that only one person every five
years would qualify for a financial award under the Exon-
eration Act. Colorado Legislative Council Staff Fiscal
Note, State and Local Revised Fiscal Impact, HB 13–1230,
p. 2 (Apr. 22, 2013), online at http://leg.colorado.gov (as
last visited Apr. 17, 2017). Accordingly, the Exoneration
Act does not satisfy due process requirements. See Cooper
v. Oklahoma, 517 U.S. 348, 356 (1996) (A state rule of
criminal procedure may violate due process where “a rule
significantly more favorable to the defendant has had a
long and consistent application”).
6                      NELSON v. COLORADO

                   ALITO, J., concurring in judgment


                             III

   Although long-established practice supports the Court’s
judgment, the Court rests its decision on different
grounds. In its Mathews analysis, the Court reasons that
the reversal of petitioners’ convictions restored the pre-
sumption of their innocence and that “Colorado may not
presume a person, adjudged guilty of no crime, nonethe-
less guilty enough for monetary exactions.” Ante, at 7.
The implication of this brief statement is that under
Mathews, reversal restores the defendant to the status quo
ante, see ante, at 3. But the Court does not confront the
obvious implications of this reasoning.
   For example, if the status quo ante must be restored,
why shouldn’t the defendant be compensated for all the
adverse economic consequences of the wrongful convic-
tion?2 After all, in most cases, the fines and payments
that a convicted defendant must pay to the court are
minor in comparison to the losses that result from convic-
tion and imprisonment, such as attorney’s fees, lost in-
come, and damage to reputation. The Court cannot con-
vincingly explain why Mathews’ amorphous balancing test
stops short of requiring a full return to the status quo ante
when a conviction is reversed. But Medina does.
   The American legal system has long treated compensa-
tion for the economic consequences of a reversed convic-
tion very differently from the refund of fines and other
payments made by a defendant pursuant to a criminal
judgment.     Statutes providing compensation for time
——————
    2 The
        Court’s position is also at odds with other principles of our pro-
cedural due process jurisprudence. It is well settled, for example, that
a plaintiff who is deprived of property with inadequate process is not
entitled to be compensated if the defendant can prove the deprivation
“would have occurred even if [the plaintiff] had been given due process.”
Thompson v. District of Columbia, 832 F.3d 339, 346 (CADC 2016); see
Carey v. Piphus, 435 U.S. 247, 260, 263 (1978). This principle is in
obvious tension with the Court’s holding.
                 Cite as: 581 U. S. ____ (2017)           7

                ALITO, J., concurring in judgment

wrongfully spent in prison are a 20th-century innovation:
By 1970, only the Federal Government and four States
had passed such laws. King, Compensation of Persons
Erroneously Confined by the State, 118 U. Pa. L. Rev.
1091, 1109 (1970); United States v. Keegan, 71 F. Supp.
623, 626 (SDNY 1947) (“[T]here seems to have been no
legislation by our Government on this subject” until 1938).
Many other jurisdictions have done so since, but under
most such laws, compensation is not automatic. Instead,
the defendant bears the burden of proving actual inno-
cence (and, sometimes, more). King, supra, at 1110 (“The
burden of proving innocence in the compensation proceed-
ing has from the start been placed upon the claimant”);
see also Kahn, Presumed Guilty Until Proven Innocent:
The Burden of Proof in Wrongful Conviction Claims Under
State Compensation Statutes, 44 U. Mich. J. L. Reform
123, 145 (2010) (Most U. S. compensation statutes “re-
quire that claimants prove their innocence either by a
preponderance of the evidence or by clear and convincing
evidence” (footnote omitted)). In construing the federal
statute, courts have held that a compensation proceeding
“is not . . . a criminal trial” and that the burden of proof
can be placed on the petitioner. United States v. Brunner,
200 F.2d 276, 279 (CA6 1952). As noted, Colorado and
many other States have similar statutes designed narrowly
to compensate those few persons who can demonstrate
that they are truly innocent. The Court apparently
acknowledges that these statutes pose no constitutional
difficulty. That is the correct conclusion, but it is best
justified by reference to history and tradition.
                              IV
  The Court’s disregard of historical practice is particu-
larly damaging when it comes to the question of restitution.
The Court flatly declares that the State is “obliged to
refund . . . restitution” in just the same way as fees and
8                   NELSON v. COLORADO

                ALITO, J., concurring in judgment

court costs. Ante, at 1. This conclusion is not supported
by historical practice, and it overlooks important differ-
ences between restitution, which is paid to the victims of
an offense, and fines and other payments that are kept by
the State.
   Although restitution may be included in a criminal
judgment, it has many attributes of a civil judgment in
favor of the victim. This is clear under Colorado law.
Although the obligation to pay restitution is included in
the defendant’s sentence, restitution results in a final civil
judgment against the defendant in favor of the State and
the victim. Colo. Rev. Stat. §18–1.3–603(4)(a)(I) (2016).
Entitlement to restitution need not be established beyond
a reasonable doubt or in accordance with standard rules
of evidence or criminal procedure. People v. Pagan, 165
P.3d 724, 729 (Colo. App. 2006); Colo. Rev. Stat. §§18–
1.3–603(2)–(3). And the judgment may be enforced either
by the State or the victim. §§16–18.5–106(2), §§16–18.5–
107(1)–(4).
   The Court ignores the distinctive attributes of restitu-
tion, but they merit attention. Because a restitution order
is much like a civil judgment, the reversal of the defend-
ant’s criminal conviction does not necessarily undermine
the basis for restitution. Suppose that a victim successfully
sues a criminal defendant civilly and introduces the de-
fendant’s criminal conviction on the underlying conduct as
(potentially preclusive) evidence establishing an essential
element of a civil claim. See, e.g., 2 K. Broun, McCormick
on Evidence §298, 473–477 (7th ed. 2013) (discussing the
admissibility, and potential preclusive effect, of a criminal
conviction in subsequent civil litigation). And suppose
that the defendant’s criminal conviction is later reversed
for a trial error that did not (and could not) infect the later
civil proceeding: for example, the admission of evidence
barred by the exclusionary rule or a Confrontation Clause
violation. It would be unprecedented to suggest that due
                    Cite as: 581 U. S. ____ (2017)                   9

                   ALITO, J., concurring in judgment

process requires unwinding the civil judgment simply
because it rests in part on a criminal conviction that has
since been reversed. And a very similar scenario could
unfold with respect to a Colorado restitution judgment.
The only salient difference would be that, in the Colorado
case, the civil judgment would have been obtained as part
of the criminal proceeding itself. It is not clear (and the
Court certainly does not explain) why that formal distinc-
tion should make a substantive difference.3
   It is especially startling to insist that a State must
provide a refund after enforcing a restitution judgment on
the victims’ behalf in reliance on a final judgment that is
then vacated on collateral review. Faced with this fact
pattern, the Ninth Circuit declined to require reimburse-
ment, reasoning that the Government was a mere “escrow
agent” executing a then-valid final judgment in favor of a
third party. United States v. Hayes, 385 F.3d 1226, 1230
(2004).
   The Court regrettably mentions none of this. Its treat-
ment of restitution is not grounded in any historical anal-
ysis, and—save for a brief footnote, ante, at 2–3, n. 3—the
Court does not account for the distinctive civil status of
restitution under Colorado law (or the laws of the many
other affected jurisdictions that provide this remedy to
crime victims).
   Nor does the Court consider how restitution’s unique
characteristics might affect the balance that it strikes
under Mathews. Ante, at 10. The Court summarily rejects
——————
  3 The Court cites one intermediate appellate case for the proposition
that when a conviction is reversed, any restitution order dependent on
that conviction is simultaneously vacated. Ante, at 2–3, n. 3 (citing
People v. Scearce, 87 P.3d 228 (Colo. App. 2003)). Scearce did not
discuss whether any payments had been made to victims or—if so—
whether they would be recoverable from the State. More important,
Scearce is hardly the last word on the question whether due process
invariably requires the refund of restitution.
10                    NELSON v. COLORADO

                  ALITO, J., concurring in judgment

the proposition that “ ‘equitable considerations’ ” might
militate against a blanket rule requiring the refund of
money paid as restitution, see ibid., but why is this so?
What if the evidence amply establishes that the defendant
injured the victims to whom restitution was paid but the
defendant’s conviction is reversed on a ground that would
be inapplicable in a civil suit? In that situation, is it true,
as the Court proclaims, that the State would have “no
interest” in withholding a refund? Would the Court reach
that conclusion if state law mandated a refund from the
recipients of the restitution? And if the States and the
Federal Government are always required to foot the bill
themselves, would that risk discourage them from seeking
restitution—or at least from providing funds to victims
until the conclusion of appellate review?
  It was unnecessary for the Court to issue a sweeping
pronouncement on restitution. But if the Court had to
address this subject to dispose of these cases, it should
have acknowledged that—at least in some circumstances—
refunds of restitution payments made under later reversed
judgments are not constitutionally required.
                           *    *     * 

     For these reasons, I concur only in the judgment. 

                 Cite as: 581 U. S. ____ (2017)           1

                    THOMAS, J., dissenting

SUPREME COURT OF THE UNITED STATES
                         _________________

                         No. 15–1256
                         _________________


  SHANNON NELSON, PETITIONER v. COLORADO
   LOUIS A. MADDEN, PETITIONER v. COLORADO
    ON WRIT OF CERTIORARI TO THE SUPREME COURT OF
                      COLORADO
                        [April 19, 2017]

   JUSTICE THOMAS, dissenting.
   The majority and concurring opinions debate whether
the procedural due process framework of Mathews v.
Eldridge, 424 U.S. 319 (1976), or that of Medina v. Cali-
fornia, 505 U.S. 437 (1992), governs the question before
us. But both opinions bypass the most important question
in these cases: whether petitioners can show a substantive
entitlement to a return of the money they paid pursuant to
criminal convictions that were later reversed or vacated.
   The Court assumes, without reference to either state or
federal law, that defendants whose convictions have been
reversed have a substantive right to any money exacted on
the basis of those convictions. By doing so, the Court
assumes away the real issue in these cases. As the parties
have agreed, the existence of Colorado’s obligation to
provide particular procedures depends on whether peti-
tioners have a substantive entitlement to the money.
Colorado concedes that “if [petitioners] have a present
entitlement” to the money—that is, if “it is their prop-
erty”—“then due process requires [the State to accord] them
some procedure to get it back.” Tr. of Oral Arg. 52. And
Colorado acknowledges that the procedural hurdles it
could impose before returning the money “would be fairly
minimal,” id., at 51, because petitioners would need to
2                      NELSON v. COLORADO

                        THOMAS, J., dissenting

prove only that their convictions had been reversed and
that they had paid a certain sum of money, see ibid.
Similarly, petitioners concede that if defendants in their
position do not have a substantive right to recover the
money—that is, if the money belongs to the State—then
Colorado need not “provide any procedure to give it back.”
Id., at 53. If defendants in their position have no entitle-
ment to the money they paid pursuant to their reversed
convictions, there would be nothing to adjudicate. In light
of these concessions, I can see no justification for the
Court’s decision to address the procedures for adjudicating
a substantive entitlement while failing to determine
whether a substantive entitlement exists in the first place.
  In my view, petitioners have not demonstrated that
defendants whose convictions have been reversed possess
a substantive entitlement, under either state law or the
Constitution, to recover money they paid to the State
pursuant to their convictions. Accordingly, I cannot agree
with the Court’s decision to reverse the judgments of the
Colorado Supreme Court.
                             I
  The Fourteenth Amendment provides that no State
shall “deprive any person of life, liberty, or property, with-
out due process of law.” U. S. Const., Amdt. 14, §1 (em-
phasis added).1 To show that Colorado has violated the
——————
    1 As I have previously observed, the Due Process Clause may have
originally been understood to require only “that our Government . . .
proceed according to the ‘law of the land’—that is, according to written
constitutional and statutory provisions”—before depriving someone of
life, liberty, or property. Johnson v. United States, 576 U. S. ___, ___
(2015) (THOMAS, J., concurring in judgment) (slip op., at 17) (quoting
Hamdi v. Rumsfeld, 542 U.S. 507, 589 (2004) (THOMAS, J., dissenting)).
Because Colorado does not advance that argument, and because it is
unnecessary to resolve the issue in these cases. I assume that the Due
Process Clause requires some baseline procedures regardless of the
provisions of Colorado law.
                  Cite as: 581 U. S. ____ (2017)             3

                     THOMAS, J., dissenting

Constitution’s procedural guarantees, as relevant here,
petitioners must first establish that they have been de-
prived of a protected property interest. See Castle Rock v.
Gonzales, 545 U.S. 748, 756 (2005) (“The procedural
component of the Due Process Clause does not protect
everything that might be described as a benefit: To have a
property interest in a benefit, a person clearly must have
. . . a legitimate claim of entitlement to it” (internal quota-
tion marks omitted)). “Because the Constitution protects
rather than creates property interests, the existence of a
property interest is determined by reference to ‘existing
rules or understandings that stem from an independent
source such as state law.’ ” Phillips v. Washington Legal
Foundation, 524 U.S. 156, 164 (1998) (quoting Board of
Regents of State Colleges v. Roth, 408 U.S. 564, 577
(1972)). Petitioners undoubtedly have an “interest in
regaining the money they paid to Colorado.” Ante, at 6.
But to succeed on their procedural due process claim,
petitioners must first point to a recognized property inter-
est in that money, under state or federal law, within the
meaning of the Fourteenth Amendment.
                             A
  The parties dispute whether, under Colorado law, the
petitioners or the State have a property interest in the
money paid by petitioners pursuant to their convictions.
Petitioners contend that the money remains their property
under state law. Reply Brief 1–3; see also Tr. of Oral Arg.
52–54. Colorado counters that when petitioners paid the
money pursuant to their convictions, the costs and fees
became property of the State and the restitution became
property of the victims. See id., at 28–30; Brief for
Respondent 41.
  The key premise of the Colorado Supreme Court’s hold-
ings in these cases is that moneys lawfully exacted pursu-
ant to a valid conviction become public funds (or the vic-
4                      NELSON v. COLORADO

                         THOMAS, J., dissenting

tims’ money) under Colorado law. The Colorado Supreme
Court explained in petitioner Shannon Nelson’s case that
“the trial court properly ordered [her] to pay costs, fees,
and restitution pursuant to valid statutes” and that “the
court correctly distributed th[ose] funds to victims and
public funds, as ordered by the statutes.” 362 P.3d 1070,
1076 (2015) (emphasis added); accord, 364 P.3d 866, 868–
870 (2016) (applying the same analysis to petitioner Louis
Madden’s case). The Colorado Supreme Court further
noted that, “[o]nce the state disburses restitution to the
victims, the state no longer controls that money.” 362
P.3d, at 1077, n. 4.
  The Colorado Supreme Court explained that “Colorado’s
constitution protects” the Colorado Legislature’s “control
over public money,” and thus a “court may authorize
refunds from public funds only pursuant to statutory
authority.” Id., at 1076–1077. The Exoneration Act, the
Colorado Supreme Court held, provides the only statutory
authority for refunding costs, fees, and restitution when a
defendant’s conviction is overturned. Id., at 1077–1078.
Because petitioners had not sought a refund under the
Exoneration Act, “the trial court lacked the authority to
order a refund of Nelson’s costs, fees, and restitution.” Id.,
at 1078; 364 P.3d, at 867.
  At no point in this litigation have petitioners attempted
to demonstrate that they satisfy the requirements of the
Exoneration Act. Under the Act, Colorado recognizes a
substantive entitlement to the kind of property at issue in
these cases only if, among other things, the defendant can
prove that he is “actually innocent.”2 Colo. Rev. Stat.
——————
  2 More specifically, the Exoneration Act entitles an exonerated de-

fendant to compensation if he was convicted of a felony, was incarcer-
ated, and, among other requirements, can prove by clear and convinc-
ing evidence that he is “actually innocent,” meaning that his “conviction
was the result of a miscarriage of justice” or that he is factually inno-
cent. Colo. Rev. Stat. §§13–65–101(1)(a), 13–65–102(1)(a) (2016); see
                    Cite as: 581 U. S. ____ (2017)                  5

                        THOMAS, J., dissenting

§§13–65–101, 13–65–102 (2016). It is the Exoneration Act
alone which defines the scope of the substantive entitle-
ment. This Court has interpreted the Due Process Clause
to require that the States provide certain procedures, such
as notice and a hearing, by which an individual can prove
a substantive entitlement to (or defend against a depriva-
tion of ) property. But the Clause, properly understood,
has nothing to say about the existence or scope of the
substantive entitlement itself. See Part I–B, infra. If
petitioners want this Court to rewrite the contours of
the substantive entitlement contained in the Exoneration
Act, they err in invoking procedural due process. See
Reply Brief 1–2 (“Our argument sounds in procedural due
process”).
   The majority responds by asserting, without citing any
state law, that Colorado “had no legal right to retain
[petitioners’] money” once their convictions were invali-
dated. Ante, at 8, n. 11. If this were true as a matter of
state law, then certain provisions of the Exoneration Act—
which require the State to return costs, fees, and restitu-
tion only in limited circumstances following a conviction’s
reversal—would be superfluous. Thus, to the extent the
majority implicitly suggests that petitioners have a state-
law right to an automatic refund (a point about which the
majority is entirely unclear), it is plainly incorrect.
                            B
  Because defendants in petitioners’ position do not have
a substantive right to recover the money they paid to
Colorado under state law, petitioners’ asserted right to an
automatic refund must arise, if at all, from the Due Pro-
cess Clause itself. But the Due Process Clause confers no
substantive rights. McDonald v. Chicago, 561 U.S. 742,
——————
Nelson, 362 P.3d, at 1075. “Insufficiency of the evidence or a legal
error unrelated to the person’s actual innocence cannot support either
exoneration or subsequent compensation under the Act.” Ibid.
6                  NELSON v. COLORADO

                    THOMAS, J., dissenting

811 (2010) (THOMAS, J., concurring in part and concurring
in judgment) (“The notion that a constitutional provision
that guarantees only ‘process’ before a person is deprived
of life, liberty, or property could define the substance of
those rights strains credulity for even the most casual user
of words”). And, in any event, petitioners appear to disa-
vow any substantive due process right to a return of the
funds they paid. See Reply Brief 1–2; Tr. of Oral Arg. 18–
19. In the absence of any property right under state law
(apart from the right provided by the Exoneration Act,
which petitioners decline to invoke), Colorado’s refusal to
return the money is not a “depriv[ation]” of “property”
within the meaning of the Fourteenth Amendment. Colo-
rado is therefore not required to provide any process at all
for the return of that money.
                              II
  No one disputes that if petitioners had never been con-
victed, Colorado could not have required them to pay the
money at issue. And no one disputes that Colorado cannot
require petitioners to pay any additional costs, fees, or
restitution now that their convictions have been invali-
dated. It does not follow, however, that petitioners have
a property right in the money they paid pursuant to their
then-valid convictions, which now belongs to the State and
the victims under Colorado law. The Court today an-
nounces that petitioners have a right to an automatic
refund because the State has “no legal right” to that money.
Ante, at 8, n. 11. But, intuitive and rhetorical appeal
aside, it does not seriously attempt to ground that conclu-
sion in state or federal law. If petitioners’ supposed right
to an automatic refund arises under Colorado law, then
the Colorado Supreme Court remains free on remand to
clarify whether that right in fact exists. If it arises under
substantive due process, then the Court’s procedural due
process analysis misses the point.
  I respectfully dissent.